***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      TOWN OF LEDYARD v. WMS GAMING, INC.
                  (SC 20418)
       Robinson, C. J., and McDonald, Mullins, Kahn and Cradle, Js.

                                    Syllabus

Pursuant to statute (§ 12-161a), ‘‘[i]n the institution of proceedings by any
   municipality to enforce collection of any delinquent tax on personal
   property from the owner of such property, through . . . any other pro-
   ceeding in law in the name of the municipality for purposes of enforcing
   such collection, such person shall be required to pay any . . . reason-
   able attorney’s fees incurred by such municipality as a result of and
   directly related to such . . . collection proceedings.’’
The plaintiff town sought to collect unpaid personal property taxes that it
   had imposed on slot machines that the defendant, W Co., owned and
   leased to an Indian tribe for use at the tribe’s casino. After the plaintiff
   filed its collection action in state court, the tribe filed an action in federal
   court, challenging the plaintiff’s authority to impose property taxes on
   the slot machines. A federal court of appeals ultimately held that the
   plaintiff’s authority to impose property taxes on the slot machines was
   not preempted by federal law. The plaintiff and W Co. then executed a
   stipulation regarding the outstanding taxes, interest, penalties, and the
   attorney’s fees incurred in the state collection action, but they disagreed
   as to whether the trial court could also find W Co. liable for attorney’s
   fees incurred by the plaintiff in defense of the federal action commenced
   by the tribe, to which W Co. was not a party. The plaintiff and W Co.
   filed separate motions for summary judgment on that issue, and the
   trial court granted the plaintiff’s motion and denied W Co.’s motion,
   concluding that the plaintiff was entitled to the attorney’s fees that it
   had incurred in defending the federal action pursuant to § 12-161a. The
   trial court rendered judgment for the plaintiff only as to liability with
   respect to the attorney’s fees incurred in the federal action, and W Co.
   appealed to the Appellate Court. The Appellate Court reversed the trial
   court’s judgment, concluding that the phrase ‘‘as a result of and directly
   related to,’’ as used in § 12-161a, required a closer proximal nexus
   between the collection proceeding and the requested attorney’s fees
   than the expansive interpretation applied by the trial court and that the
   claims advanced in the federal action, although significant to the ultimate
   resolution of the tax collection issue in the state proceeding, did not
   directly result in a final determination of the rights and obligations of
   the parties relative to the claimed delinquent taxes. On the granting of
   certification, the plaintiff appealed to this court. Held that the Appellate
   Court improperly reversed the trial court’s decision to grant the plaintiff’s
   motion for summary judgment because the Appellate Court incorrectly
   construed § 12-161a narrowly to limit the scope of the plaintiff’s entitle-
   ment to attorney’s fees to only those fees incurred in the state collection
   action: because § 12-161a was ambiguous with respect to the scope of
   the attorney’s fees that are considered ‘‘as a result of and directly related
   to’’ a state collection proceeding, this court considered extratextual
   evidence, including legislative history, statutes containing similar lan-
   guage, and the treatment of the phrase ‘‘as a result of and directly related
   to’’ in Connecticut case law, and concluded that the ambit of § 12-
   161a includes a directly related federal action that is determinative of
   a municipality’s authority to pursue the underlying state collection pro-
   ceeding; in the present case, the attorney’s fees attributable to the federal
   action were a result of and directly related to the state collection action
   within the meaning of § 12-161a, as the federal action was filed after
   the commencement of the state collection action for the purpose of
   staying the state collection action and was determinative of the state
   action; moreover, the restrictive construction of § 12-161a adopted by
   the Appellate Court and advanced by W Co. would lead to the absurd
   result of frustrating government administration insofar as the plaintiff,
   after successfully litigating its authority to pursue a specific collection
   action, could incur an actual loss of revenue as a result of its inability
   to recover attorney’s fees in defending the federal action.
     Argued November 19, 2020—officially released April 21, 2021*

                         Procedural History

   Action to recover unpaid personal property taxes,
and for other relief, brought to the Superior Court in
the judicial district of New London, where the parties
entered into a stipulated agreement; thereafter, the
court, Vacchelli, J., granted the plaintiff’s motion for
summary judgment as to liability and denied the defen-
dant’s motion for summary judgment as to liability,
and the defendant appealed to the Appellate Court,
DiPentima, C. J., and Beach, Alvord, Sheldon and Pres-
cott, Js., which granted the plaintiff’s motion to dismiss
the appeal; thereafter, the defendant, on the granting
of certification, appealed to this court, which reversed
the Appellate Court’s judgment and remanded the case
to that court with direction to deny the plaintiff’s motion
to dismiss and for further proceedings; subsequently, the
Appellate Court, DiPentima, C. J., and Keller and Noble,
Js., reversed the trial court’s judgment and remanded
the case to that court with direction to deny the plain-
tiff’s motion for summary judgment as to liability and
to grant the defendant’s motion for summary judgment
as to liability, and the plaintiff, on the granting of certifi-
cation, appealed to this court. Reversed; judgment
directed.
 Proloy K. Das, with whom were Lloyd L. Langham-
mer and Kevin W. Munn, for the appellant (plaintiff).
  Aaron S. Bayer, with whom, on the brief, was David
R. Roth, for the appellee (defendant).
                         Opinion

   ROBINSON, C. J. The sole issue in this certified
appeal is whether General Statutes § 12-161a,1 which
allows trial courts to award a municipality attorney’s
fees incurred ‘‘as a result of and directly related to’’
proceedings to collect delinquent personal property
taxes, includes attorney’s fees incurred in a related fed-
eral action regarding the municipality’s authority to
impose such personal property taxes. The plaintiff, the
town of Ledyard, appeals, upon our grant of its petition
for certification,2 from the judgment of the Appellate
Court reversing the judgment of the trial court and
directing summary judgment for the defendant, WMS
Gaming, Inc. Ledyard v. WMS Gaming, Inc., 192 Conn.
App. 836, 850, 218 A.3d 708 (2019). On appeal, the plain-
tiff claims that the Appellate Court improperly con-
strued § 12-161a in concluding that the defendant’s lia-
bility for attorney’s fees under the statute is limited to
the collection proceeding in state court and does not
include the related federal court proceeding. See id.,
845. We conclude that the ambit of § 12-161a includes
a directly related federal action that is determinative
of a municipality’s authority to pursue the underlying
state collection proceeding. Accordingly, we reverse
the judgment of the Appellate Court.
   The record reveals the following relevant facts and
procedural history, as set forth in the various decisions
issued by this court and the Appellate Court in this
case. See Ledyard v. WMS Gaming, Inc., 330 Conn. 75,
78–80, 191 A.3d 983 (2018); Ledyard v. WMS Gaming,
Inc., supra, 192 Conn. App. 839–42; Ledyard v. WMS
Gaming, Inc., 171 Conn. App. 624, 625–28, 157 A.3d
1215 (2017), rev’d, 330 Conn. 75, 191 A.3d 983 (2018).
‘‘On August 3, 2006 . . . the Mashantucket Pequot
Tribal Nation (Tribal Nation) filed an action in the
United States District Court for the District of Connecti-
cut challenging the authority of the state of Connecticut
[state] and the plaintiff to impose property taxes on
slot machines owned by Atlantic City Coin & Slot Co.
(AC Coin) and leased to the Tribal Nation, for use in its
gaming operations. In that complaint, the Tribal Nation
alleged that the plaintiff lacked the authority to impose
the property tax because such taxation is preempted
by federal regulation of Indian gaming pursuant to both
the Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701
through 2721 . . . and the Final Mashantucket Pequot
Gaming Procedures, 56 Fed. Reg. 24,996 (May 31, 1991),
and that the taxation was an illegal interference with
the Tribal Nation’s sovereignty. The present action was
filed [in the trial court] on June 23, 2008, to collect
unpaid personal property taxes for gaming equipment
owned by the defendant and leased to the Tribal Nation
for its gaming operations.’’3 Ledyard v. WMS Gaming,
Inc., supra, 192 Conn. App. 839.
  ‘‘[T]he plaintiff [in the present action] sought
$18,251.23 in unpaid personal property taxes, plus costs,
interest, and penalties. In addition, the plaintiff sought
attorney’s fees pursuant to . . . § 12-161a.
   ‘‘Shortly after the plaintiff had commenced the under-
lying state action, the Tribal Nation filed [a second]
action in the United States District Court for the District
of Connecticut challenging the authority of the state
. . . and the plaintiff to impose the taxes at issue in
the present state action. Although it was not a party to
the federal action commenced by the Tribal Nation, the
defendant filed a motion to stay the present state action
pending the outcome of the federal action, which the
trial court, Martin, J., granted.
   ‘‘On March 27, 2012, the District Court ruled on [the
parties’] motions for summary judgment filed in the
. . . federal action. The District Court, determining that
the authority of the state and the plaintiff to impose
the taxes was preempted by federal law, granted the
Tribal Nation’s motion for summary judgment and
denied separate motions for summary judgment filed
by the plaintiff and the state . . . . See Mashantucket
Pequot Tribe v. Ledyard, Docket No. 3:06CV1212
(WWE), 2012 WL 1069342, *12 (D. Conn. March 27,
2012), rev’d, 722 F.3d 457 (2d Cir. 2013). On July 15,
2013, the United States Court of Appeals for the Second
Circuit reversed the District Court’s judgment, conclud-
ing that the authority of the state and the plaintiff to
impose the taxes was not preempted by federal law.
See Mashantucket Pequot Tribe v. Ledyard, 722 F.3d
457, 477 (2d Cir. 2013).
   ‘‘After the proceedings had resumed in the present
state action, the parties executed a stipulation. Under
the stipulation, the parties agreed that the defendant
had tendered payment to the plaintiff for all outstanding
taxes, accrued interest, and accrued penalties at issue.
They further agreed that the plaintiff was entitled to
reasonable attorney’s fees and costs incurred in the
underlying state action, the amount of which would be
determined by the trial court and the payment of which
would be accepted by the plaintiff as satisfaction of all
of the taxes, interest, penalties, attorney’s fees, and
costs recoverable by the plaintiff with respect to the
underlying state action. They disputed, however,
whether the trial court could also find the defendant
liable for attorney’s fees incurred by the plaintiff in
defense of the federal action commenced by the Tribal
Nation to which the defendant was not a party . . . .
The parties agreed to submit to the trial court the issue
of whether the defendant was liable for the federal
action attorney’s fees.
   ‘‘After executing the stipulation, the parties filed . . .
motions for summary judgment as to liability only with
respect to the federal action attorney’s fees. On October
6, 2016, the trial court, Vacchelli, J., issued its memoran-
dum of decision granting the plaintiff’s motion for sum-
mary judgment, denying the defendant’s motion for
summary judgment, and rendering . . . judgment as to
liability only in favor of the plaintiff with respect to the
federal action attorney’s fees. The trial court concluded
that the defendant was liable for the federal action
attorney’s fees pursuant to § 12-161a. The trial court
further stated that the plaintiff could file a motion for
attorney’s fees within thirty days and that a hearing
would be scheduled thereafter to determine the amount
of the attorney’s fees to which the plaintiff is entitled.
Shortly thereafter, on October 11, 2016, the plaintiff
filed a motion for attorney’s fees.
   ‘‘On October 25, 2016, [before] the trial court [sched-
uled] a hearing on the plaintiff’s motion for attorney’s
fees, the defendant appealed [from] the trial court’s
decision with respect to the federal action attorney’s
fees [to the Appellate Court].’’ (Footnotes omitted;
internal quotation marks omitted.) Ledyard v. WMS
Gaming, Inc., supra, 192 Conn. App. 839–41. ‘‘The plain-
tiff subsequently filed a motion to dismiss the appeal for
lack of subject matter jurisdiction, which [the Appellate
Court] granted on the ground that the trial court’s deci-
sion was not yet an appealable final judgment because
it had yet to determine the amount of attorney’s fees
owed to the plaintiff. . . . Thereafter, [this court]
reversed the judgment of [the Appellate Court] and
remanded the case . . . to [the Appellate Court] with
direction to deny the plaintiff’s motion to dismiss.’’
(Citation omitted.) Id., 841–42.
   With respect to the merits of the defendant’s appeal,
the Appellate Court concluded on remand that the plain
language of § 12-161a, specifically, ‘‘as a result of and
directly related to,’’ required a ‘‘more restrictive proxi-
mal nexus to the collection proceeding in which the
attorney’s fees are requested’’ than a proximate cause
standard. Id., 845. The Appellate Court determined that
the phrase ‘‘directly related,’’ when read in context with
‘‘as a result of,’’ imported a more restrictive meaning
to the language of the statute. Id., 844–45. The court
noted that, although the resolution of the federal action
was significant to the ultimate outcome of the tax col-
lection proceeding in state court, it ‘‘did not result
directly in a final determination of the rights and obliga-
tions of the parties relative to the claimed delinquent
tax.’’ Id., 845. Therefore, the Appellate Court held that
‘‘only litigation fees incurred in the prosecution of the
collection action itself would qualify as attorney’s fees
directly related to the collection proceeding as contem-
plated by § 12-161a.’’ Id.; see id., 845–46 (noting that
nature of ‘‘the claims that were at issue in the federal
action,’’ including claim that Tribal Nation lacked stand-
ing, supported its conclusion because, ‘‘far from incur-
ring attorney’s fees directly related to an action that
would result in a final determination of the rights and
obligations of the parties relative to the claimed delin-
quent tax, the attorney’s fees in the federal action were
incurred in a collateral deviation or diversion from such
a final determination’’); see also id., 847–49 (comparing
§ 12-161a to other attorney’s fee statutes, including Gen-
eral Statutes §§ 12-193 and 49-7). Accordingly, the
Appellate Court reversed the judgment of the trial court
and remanded the case to that court ‘‘with direction to
deny the plaintiff’s motion for summary judgment and
to grant the defendant’s motion for summary judg-
ment.’’ Id., 850. This certified appeal followed. See foot-
note 2 of this opinion.
   On appeal, the plaintiff claims that the Appellate
Court improperly construed § 12-161a to limit a munici-
pality’s entitlement to attorney’s fees only to those
incurred in the specific state court collections action.
The plaintiff contends that the plain meaning of ‘‘as a
result of and directly related to,’’ as that phrase is used
in § 12-161a, is ‘‘quintessential proximate cause lan-
guage . . . .’’ The plaintiff asserts that the Appellate
Court’s narrow interpretation of § 12-161a would lead
to bizarre results, such as a municipality’s seeking to
recoup unpaid property taxes but ultimately incurring
greater financial losses as a result of the municipality’s
efforts, in a directly related case in a different forum,
to defend its authority to impose such taxes. In
response, the defendant argues that the Appellate Court
improperly construed the plain meaning of § 12-161a
because ‘‘interpreting ‘directly related to’ to mean proxi-
mate cause would make it duplicative of ‘as a result
of,’ violating a cardinal rule of statutory interpretation.’’
The defendant also argues that the attorney’s fees
incurred by the plaintiff were not actually caused by
the underlying state court collection action against it
because the Tribal Nation had already filed a federal
action against the state and the plaintiff in 2006 chal-
lenging similar personal property taxes, meaning that
the plaintiff would have incurred the attorney’s fees in
federal court regardless of whether it brought a collec-
tions action against the defendant. Finally, the defen-
dant argues that we should affirm the judgment of the
Appellate Court because the federal action was not
proximately caused by the specific state collection
action involving the plaintiff and the defendant but,
rather, concerned issues of federal Indian law and fed-
eral preemption, which are subjects that are beyond
the scope of § 12-161a. We agree with the plaintiff and
conclude that the Appellate Court’s interpretation of
§ 12-161a was too constrained in limiting the scope of
a municipality’s entitlement to attorney’s fees only to
those fees incurred in the specific collection action.
   Whether the Appellate Court correctly determined
that the plaintiff was not entitled to its attorney’s fees
in the federal action under § 12-161a is a question of
statutory construction that presents a question of law
over which we exercise plenary review. See, e.g., Boisv-
ert v. Gavis, 332 Conn. 115, 141, 210 A.3d 1 (2019). It
is well settled that we follow the plain meaning rule
pursuant to General Statutes § 1-2z in construing stat-
utes ‘‘to ascertain and give effect to the apparent intent
of the legislature.’’ (Internal quotation marks omitted.)
Sena v. American Medical Response of Connecticut,
Inc., 333 Conn. 30, 45, 213 A.3d 1110 (2019); see id.,
45–46 (setting forth plain meaning rule).
   Generally, Connecticut adheres to the American rule
under which parties pay their own attorney’s fees in
the absence of a statutory exception. See, e.g., Aaron
Manor, Inc. v. Irving, 307 Conn. 608, 617, 57 A.3d 342
(2013). Section 12-161a provides an exception in cases
brought to collect delinquent personal property taxes,
allowing trial courts to award to a municipality ‘‘reason-
able attorney’s fees incurred by such municipality as a
result of and directly related to such levy and sale,
enforcement of lien or other collection proceedings.’’
(Emphasis added.) See footnote 1 of this opinion (set-
ting forth relevant text of § 12-161a). This statutory
language is the focus of our analysis in this appeal.4
   In interpreting statutes, words and phrases are to
be construed according to their ‘‘commonly approved
usage . . . .’’ General Statutes § 1-1 (a); see, e.g., State
v. Panek, 328 Conn. 219, 227–28, 177 A.3d 1113 (2018).
Generally, in the absence of statutory definitions, we
look to the contemporaneous dictionary definitions of
words to ascertain their commonly approved usage.
See, e.g., Redding Life Care, LLC v. Redding, 331 Conn.
711, 718, 207 A.3d 493 (2019). Contemporary to the
passage of § 12-161a in 1982, ‘‘result’’ was defined as
‘‘something that results as a consequence, issue, or con-
clusion . . . .’’ Webster’s New Collegiate Dictionary
(1981) p. 980. ‘‘[D]irect’’ was defined as ‘‘characterized
by close logical, causal, or consequential relationship,’’
and ‘‘in a direct way . . . without an intervening
agency or step . . . .’’ Id., p. 320. Finally, ‘‘related’’ was
defined as ‘‘connected by reason of an established or
discoverable relation . . . .’’ Id., p. 968. The meaning
of the phrase ‘‘as a result of’’ does not seem to be in
dispute because, as the Appellate Court noted, this
court previously held in Abrahams v. Young & Rubi-
cam, Inc., 240 Conn. 300, 306, 692 A.2d 709 (1997), that
‘‘as a result of,’’ in the legal context, is synonymous
with proximate cause.5 See Ledyard v. WMS Gaming,
Inc., supra, 192 Conn. App. 844. Instead, the issue in
this case is the meaning of the complete phrase ‘‘as a
result of and directly related to,’’ rather than its individ-
ual words. General Statutes § 12-161a.
   As required by § 1-2z, we first determine whether this
statutory language is ambiguous. The plaintiff argues
that, because the phrase ‘‘directly related to’’ is analo-
gous to ‘‘direct cause,’’ which has also been interpreted
to be synonymous with proximate cause, it does not
alter the meaning of the phrase. See Sanders v. Officers
Club of Connecticut, Inc., 196 Conn. 341, 349, 493 A.2d
184 (1985) (‘‘A proximate cause is a direct cause. It is
an act or failure to act, followed in its natural sequence
by a result without the intervention of any other super-
seding cause.’’). The defendant, however, advances a
similarly reasonable reading of the statutory text,
arguing that the Appellate Court properly held that a
closer proximal nexus is required because interpreting
‘‘directly related to’’ as meaning proximate cause would
render the phrase superfluous, given the consensus that
‘‘as a result of’’ has been held to denote proximate
cause. Because the text at issue allows for more than
one plausible meaning, we are confronted with two
reasonable readings of § 12-161a and deem it ambiguous
for purposes of the § 1-2z analysis.6 See, e.g., Commis-
sioner of Public Safety v. Freedom of Information Com-
mission, 312 Conn. 513, 534, 93 A.3d 1142 (2014).
Accordingly, we now consider extratextual sources,
including legislative history and similar statutes, to
determine the scope of the attorney’s fees that are ‘‘as
a result of and directly related to’’ a state collection
proceeding. See id.
   In considering the scope of § 12-161a, we recognize
the ‘‘well settled principle of statutory construction that
the legislature knows how to convey its intent expressly
. . . or to use broader or limiting terms when it chooses
to do so.’’ (Citation omitted; internal quotation marks
omitted.) Stafford v. Roadway, 312 Conn. 184, 194, 93
A.3d 1058 (2014). A review of similarly worded statutes
reveals that, when the legislature intends to limit the
scope of recovery of attorney’s fees to those incurred
only in defense of state actions, it knows how to do
so. For example, General Statutes § 12-140 provides in
relevant part that ‘‘attorney’s fees, for all fees and costs
incurred by the municipality in defending any civil
action brought as a result of a tax sale or an alias tax
warrant or which seeks to enjoin or declare unlawful
any tax sale or alias tax warrant . . . shall be paid
by the delinquent taxpayer . . . .’’ (Emphasis added.)
See Cornelius v. Rosario, 167 Conn. App. 120, 127, 143
A.3d 611 (2016) (holding that § 12-140 unambiguously
allows recovery of reasonable attorney’s fees incurred
in defending plaintiff’s action challenging tax sales).
Similarly, General Statutes § 36a-237h (c) (2) provides
in relevant part that ‘‘[a]ttorneys’ fees and any related
expenses incurred in defending a legal action for
which immunity or indemnity is available under this
section shall be paid . . . as they are incurred, in
advance of the final disposition of such action upon
receipt . . . .’’ (Emphasis added.) A comparison of the
language in § 12-161a, namely, ‘‘any other proceeding
in law in the name of the municipality for purposes of
enforcing such collection, such person shall be required
to pay any court costs . . . or reasonable attorney’s
fees incurred by such municipality as a result of and
directly related to such . . . enforcement of lien or
other collection proceedings,’’ to the language in these
other statutes strongly supports a conclusion that, had
the legislature intended a municipality to be entitled to
only those fees incurred in the state court action for
the prosecution of delinquent personal property taxes,
it would have included such language rather than using
language that suggests a broader reach beyond the
docketed action.
   Turning now to the extratextual sources, we note
that there is no relevant legislative history available for
§ 12-161a, which was enacted in 1982; Public Acts 1982,
No. 82-56, § 1; that sheds light on the legislature’s
intended scope of attorney’s fees for municipalities in
tax collection disputes. However, ‘‘it is well settled that
the legislature is always presumed to have created a
harmonious and consistent body of law . . . . [T]his
tenet of statutory construction . . . requires [this
court] to read statutes together when they relate to the
same subject matter . . . . Accordingly, [i]n determin-
ing the meaning of a statute . . . we look not only at
the provision at issue, but also to the broader statutory
scheme to ensure the coherency of our construction.’’
(Internal quotation marks omitted.) Felician Sisters of
St. Francis of Connecticut, Inc. v. Historic District
Commission, 284 Conn. 838, 850, 937 A.2d 39 (2008).
Thus, we find instructive case law construing § 12-193,7
which contains similar language and provides for a
municipality’s entitlement to attorney’s fees in foreclo-
sure proceedings. See Danbury v. Dana Investment
Corp., 249 Conn. 1, 27, 730 A.2d 1128 (1999). As the
plaintiff points out, § 12-193 was first enacted in 1949
and subsequently was amended in 1975. See id., 27–28.
The 1975 amendment, which was enacted prior to the
passage of § 12-161a, altered the statute to allow munici-
palities to recover attorney’s fees incurred in foreclo-
sure proceedings. See id.; Public Acts 1975, No. 75-73,
§ 1. This court has previously observed that § 12-193
‘‘was intended to put municipalities on a par with pri-
vate foreclosing parties regarding costs and fees, and
therefore to incorporate into such cases the long-stand-
ing principle that costs and fees in equitable actions
are discretionary with the court . . . but ordinarily are
imposed as in actions at law.’’ Danbury v. Dana Invest-
ment Corp., supra, 27.
   Thus, we consider a series of decisions from the
Superior Court considering the scope of a municipality’s
entitlement to attorney’s fees under the language of
§ 12-193 in the context of foreclosure actions. This line
of cases highlights a key distinction drawn by the Supe-
rior Court when denying attorney’s fees for collateral
actions; actions commenced prior to the foreclosure
proceedings have not been considered ‘‘as a result of and
directly related to’’ the underlying foreclosure action.
See Milford Tax, LLC v. Paradigm Milford, LLC, Supe-
rior Court, judicial district of Ansonia-Milford, Docket
No. CV-XX-XXXXXXX-S (May 28, 2015) (60 Conn. L. Rptr.
473, 476) (work done in prior bankruptcy proceeding
was not directly related to foreclosure action); Groton
v. First Groton, LLC, Superior Court, judicial district
of New London, Docket No. CV-XX-XXXXXXX (March 25,
2011) (municipality was not entitled to attorney’s fees
for work related to collection of back taxes and
intervening bankruptcy matters that commenced five
years prior to commencement of foreclosure action);
see also White Sands Beach Assn., Inc. v. Bombaci,
Superior Court, judicial district of New London, Docket
No. CV-XX-XXXXXXX (May 12, 2009) (awarding attorney’s
fees for work directly related to foreclosure action but
not in defense of counterclaim). But see Monroe v.
Mandanici, Superior Court, judicial district of Fairfield,
Docket No. CV-XX-XXXXXXX (March 2, 1995) (awarding
attorney’s fees for defense of counterclaim to foreclo-
sure action). Upon review of these decisions, we recog-
nize that the timing of an action is an important factual
consideration in determining whether an action is ‘‘a
result of and directly related to’’ a state collection pro-
ceeding. This case is distinguishable from the aforemen-
tioned cases under § 12-193 because the federal action
in this case, concerning the plaintiff’s authority to
impose personal property taxes on the defendant, was
commenced by the Tribal Nation after the plaintiff had
initiated the state collection proceeding. In addition
to timing, it is significant that the federal action was
commenced for the purpose of challenging the plain-
tiff’s authority to pursue that same collection action on
grounds of federal preemption.8
   The defendant argues, however, that the federal
action should not be considered ‘‘as a result of and
directly related to’’ the state collection proceeding
because it was commenced by a third party, namely,
the Tribal Nation, and that litigation focused on issues
of tribal sovereignty and federal preemption rather than
the defendant’s liability in connection with the state’s
tax collection. We disagree. Given the factual context
of this case, in which it is undisputed that the Tribal
Nation and the defendant coordinated and mutually
agreed to bring the federal lawsuit, the fact that the
defendant was not formally a party to the federal action
is not an absolute bar to the plaintiff’s entitlement to
attorney’s fees. As the trial court in the present case
noted, ‘‘even a cursory examination of the complaint
filed in the federal [District Court] demonstrates that
it was an action to prevent the [plaintiff] from taxing
the same . . . gaming machines [owned by the defen-
dant] that were the subject of the [present] case. In
describing the nature of the action, the operative federal
complaint, filed after the [present] case was com-
menced, states: ‘In clear disregard for well established
principles of federal Indian law, the [plaintiff has]
assessed property taxes on gaming equipment that the
[Tribal Nation] leases from [the] Illinois based [defen-
dant] . . . . The [Tribal Nation] seeks a declaration
that the property taxes are void and illegal, and a perma-
nent injunction preventing the [plaintiff and the state]
from assessing illegal taxes on the leased gaming equip-
ment in the future.’ . . . Thus, there can be no doubt
that the federal action was directly aimed at stopping
the collection proceedings, and, therefore, the fees
incurred by the [plaintiff] in defending against it were
directly related to and a result of the [plaintiff’s] collec-
tion proceedings.’’ (Citation omitted.) We further note
that the Tribal Nation and the defendant were, at one
point, represented by the same attorney, and the defen-
dant ‘‘had certain indemnification agreements with the
[Tribal Nation] with respect to the tax liabilities at stake
in the event that the federal litigation was unsuccess-
ful.’’ Finally, it can hardly be ignored that, when seeking
a stay of this state court action pending the federal
litigation, the defendant justified its request by describ-
ing that federal action as ‘‘ ‘determinative’ ’’ of the state
collection action.
   Indeed, the Appellate Court’s conclusion that munici-
palities are entitled to attorney’s fees that are incurred
only in the specific, docketed collection action contra-
dicts a basic principle of statutory construction. This
court has often stated that ‘‘it is axiomatic that those
who promulgate statutes . . . do not intend to promul-
gate statutes . . . that lead to absurd consequences
or bizarre results.’’ (Internal quotation marks omitted.)
Raftopol v. Ramey, 299 Conn. 681, 703, 12 A.3d 783
(2011). As the plaintiff argues, the Appellate Court’s
limited construction of § 12-161a could well create the
absurd result in which a municipality, required to
defend its authority in federal court to pursue a specific
collection action against a delinquent taxpayer, would
incur ‘‘an actual loss of revenue . . . that adversely
impacts its ability to provide municipal government
services.’’ Because frustration of government adminis-
tration is an absurd result, the legislature cannot be
presumed to have intended such a consequence. See
id., 705; First Union National Bank v. Hi Ho Mall
Shopping Ventures, Inc., 273 Conn. 287, 294, 869 A.2d
1193 (2005).
  Given the plain language of the statutory text and
the treatment of the phrase ‘‘as a result of and directly
related to’’ in prior Connecticut cases, as well as the
potential for an absurd outcome in the present case if
we were to determine otherwise, we conclude that the
Appellate Court’s interpretation of § 12-161a was too
constrained. A municipality may be entitled to attor-
ney’s fees that are incurred in a collateral federal action
that is ‘‘a result of and directly related to’’ a state tax
collection proceeding. We emphasize, however, that our
decision in this certified appeal is limited to a determi-
nation of the breadth of § 12-161a as applied to the facts
of this case. The defendant’s ultimate liability and the
appropriate amount of reasonable attorney’s fees to
which the plaintiff is entitled from the federal action
are dependent on factual determinations yet to be made
by the trial court in connection with the plaintiff’s pend-
ing motion for attorney’s fees, namely, the extent to
which the attorney’s fees in the federal action were
incurred in connection with proceedings relating to this
defendant’s slot machines. Accordingly, we conclude
that, because the federal action in this case was com-
menced after the state collection action, concerned the
plaintiff’s authority to pursue that proceeding, and was
determinative of that proceeding, and the record indi-
cates the participation of the defendant in that collateral
action, it was a result of and directly related to the
state collection action, thus entitling the plaintiff to
reasonable attorney’s fees within the meaning of
§ 12-161a.
   The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the judgment of the trial court.
   In this opinion the other justices concurred.
   * April 21, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 12-161a provides in relevant part: ‘‘In the institution
of proceedings by any municipality to enforce collection of any delinquent
tax on personal property from the owner of such property, through . . .
any other proceeding in law in the name of the municipality for purposes
of enforcing such collection, such person shall be required to pay any court
costs, reasonable appraiser’s fees or reasonable attorney’s fees incurred by
such municipality as a result of and directly related to such levy and sale,
enforcement of lien or other collection proceedings.’’
   2
     We granted the plaintiff’s petition for certification, limited to the follow-
ing issue: ‘‘Did the Appellate Court correctly conclude that . . . § 12-161a,
which allows trial courts to award attorney’s fees incurred by a municipality
‘as a result of and directly related to’ state court proceedings to collect
unpaid personal property taxes, did not authorize the award of attorney’s
fees incurred by a municipality in defending a collateral action in federal
court that challenged the municipality’s authority to collect the personal
property taxes at issue in the state court action?’’ Ledyard v. WMS Gaming,
Inc., 334 Conn. 904, 904–905, 220 A.3d 35 (2019).
   3
     We note that, for purposes of this appeal, our focus is on the plaintiff’s
entitlement to attorney’s fees incurred in the related federal action involving
the defendant. The plaintiff’s entitlement to attorney’s fees incurred in
defending its authority to tax AC Coin is not directly at issue.
   4
     We note that neither the plaintiff’s entitlement to attorney’s fees nor the
amount to which it is entitled is at issue in this appeal. Rather, this opinion
is limited to the scope of attorney’s fees that may be available to the plaintiff
under § 12-161a.
   5
     Although the defendant now argues that the Appellate Court improperly
construed § 12-161a to require a closer nexus than proximate cause, the
plaintiff points out that the defendant, in its brief to the Appellate Court,
stated: ‘‘ ‘[T]he phrase ‘‘incurred as a result of and directly related to’’ requires
the [plaintiff] to show that the fees it seeks were proximately caused by
this collection action against [the defendant].’ ’’ (Emphasis in original.) The
plaintiff does not, however, argue that this position before the Appellate
Court estops the defendant from advancing these arguments in this certi-
fied appeal.
   6
     We note that, although there must be more than one reasonable interpre-
tation of a statute in order for it to be considered ambiguous, those interpreta-
tions need not be necessarily strong or have a high probability of success.
Put differently, a statute is plain and unambiguous when ‘‘the meaning . . .
is so strongly indicated or suggested by the [statutory] language . . . that
. . . it appears to be the meaning and appears to preclude any other likely
meaning. . . . [I]f the text of the statute at issue . . . would permit more
than one likely or plausible meaning, its meaning cannot be said to be plain
and unambiguous.’’ (Emphasis in original; internal quotation marks omitted.)
State v. Kalman, 93 Conn. App. 129, 134, 887 A.2d 950, cert. denied, 277
Conn. 915, 895 A.2d 791 (2006); accord State v. Miranda, 274 Conn. 727,
738–39, 878 A.2d 1118 (2005) (Borden, J., concurring).
   7
     General Statutes § 12-193 provides: ‘‘Court costs, reasonable appraiser’s
fees, and reasonable attorney’s fees incurred by a municipality as a result
of any foreclosure action brought pursuant to section 12-181 or 12-182 and
directly related thereto shall be taxed in any such proceeding against any
person or persons having title to any property so foreclosed and may be
collected by the municipality once a foreclosure action has been brought
pursuant to section 12-181 or 12-182. A municipality shall reimburse a tax-
payer for the costs of state marshal fees or any property seized if the court
finds that such costs were incurred because of an error by the tax assessor
or tax collector and not as the result of any action or failure on the part of
the taxpayer.’’ (Emphasis added.)
   8
     We note that the Tribal Nation had initiated a prior federal action against
the plaintiff in 2006 challenging the plaintiff’s authority to impose taxes on
another vendor working with the Tribal Nation, AC Coin. See Mashantucket
Pequot Tribe v. Ledyard, supra, 2012 WL 1069342, *1. However, the timing
of that action is not germane to this appeal, as the only question before us
is whether the scope of § 12-161a expands beyond the docketed action
to include related actions, such as the one initiated by the Tribal Nation
challenging the plaintiff’s authority to tax the defendant. See footnote 3 of
this opinion.